Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The previous 112 rejections are withdrawn.

Information Disclosure Statement
 	The references submitted with the amendment is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, must be submitted on an IDS form.  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  Applicant’s submission of two NPL documents not provided on an IDS are improper.  

Priority
	It is noted the present application is a CIP of 15/131,981.  The parent application discloses a Y shaped tube with suction tubing.  On page 3 of the prior application, the Applicant mentions “the connection of all those tubes plus the cables of light, camera, shaver and electrocautery”.  Claim 1 of the present application clearly indicates “a first/second suction utilizing surgical instrument or device connected to a first of the two extremity tubes” which was clearly not realized in the parent application.  Similarly method claim 9 recites suction instruments.  Thus accordingly the priority date given the claims below corresponds to the filing date of the present application or 2/19/19.  This is maintained as clearly this Application is claiming the tubing IS connected to the instruments.  

Drawings
The drawings are objected to because:  see MPEP 1.84 “Black ink. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings.”  And “(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.” --  The drawings filed on 5/13/19 are not in compliance with MPEP 1.84.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz US 2010/0331883 in view of Nilsson WO 2018/086876.

Regarding claim 1, Schmitz teaches a system for providing suction-assisted surgery wherein Schmitz teaches a plurality of suction sources coupled to a plurality of devices [0810], Schmitz teaches the use of burrs (arthroscopic shaver), cautery, etc [0088], for use in arthroscopic surgery [0739] using a plurality of incisions [0742] and plurality of devices [0974-0978].  Applicant also describes in the specification it is known to utilize suction with a plurality of instruments during surgery.  
	Schmitz fails to recognize using a Y-shaped connector to couple a plurality of suction tubes.  
	Nilsson teaches coupling a plurality of suction tubes with a Y-shaped connector, see figure 3 (14) coupling a plurality of devices (21 and 21’) together using the same suction line.  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to couple suction tubes with a Y-shaped connector as taught and suggested by Nilsson as: The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.

 	In particular, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to couple suction tubes with a Y-shaped connector as taught and suggested by Nilsson as coupling devices to one suction source permits the use of a single suction source in an operatory,  furthermore, reduces tangling of various tubings.  Thus, the combination teaches a device with reduced length of tubing.  
	Thus, the combination teaches wherein the first suction-utilizing device and the second suction-utilizing device are connected to the suction source by the body tube, the Y-shaped connector, and respective said extremities tubes.  It is noted the tubing may be disposed of.  

Regarding claim 2, the combination of Schmitz and Nilsson teaches a system as claimed in claim 1, wherein the first and second suction-utilizing surgical instruments or devices are arthroscopic surgical instruments or devices [0088] and [0810].


	In particular, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains explicitly include a second body tube connected to a suction source; two additional extremities tubes; a third suction-utilizing surgical instrument or device connected to a first of the two additional extremities tubes; and   
a fourth suction-utilizing surgical instrument or device connected to a second of the two additional extremities tubes.
 	Schmitz fails to recognize using a Y-shaped connector to couple a plurality of suction tubes.  
	Nilsson teaches coupling a plurality of suction tubes with a Y-shaped connector, see figure 3 (14) coupling a plurality of devices (21 and 21’) together using the same suction line.  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to couple suction tubes with a Y-shaped connector as taught and suggested by Nilsson as: The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.

 	In particular, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to couple suction tubes with a Y-shaped connector as taught and suggested by Nilsson as coupling devices to one suction source permits the use of a single suction source in an operatory,  furthermore, reduces tangling of various tubings.  Thus, the combination teaches a device with reduced length of tubing. 
 	It is noted, Claim 1 discloses the claimed invention except for the duplication of the device of claim 1. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the device of claim 1, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Furthermore, Schmitz teaches a plethora of surgical instruments [0810] which would be used during surgery thus suggesting such a combination/modification.  
	


Regarding claim 8, the combination of Schmitz and Nilsson teaches a system as claimed in claim 1, wherein the first and second suction-utilizing surgical instruments or devices are instruments or devices used in at least one of the following procedures: a major arthroscopic procedure involving a knee, hip, or shoulder [0739] or spinal surgery [0739]. 


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz US 2010/0331883 in view of Nilsson WO 2018/086876 as applied to claims 2-4 above, and in further view of Michaels US 2009/0012485.

Regarding claims 5-7, the combination of Schmitz and Nilsson teaches a system as claimed in claims 2-4 however fails to teach wherein the third/first suction-utilizing device is a fluid waste collection bag and the fourth/second suction-utilizing device is a floor collector.  
 	Michaels also teaches a surgical suction system wherein the waste is collected in a bag [0063] – interchangeably referred to as a container [0063] which is housed in a floor device (see figures 1-3).  
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize such a collection mechanism, as Michaels teaches the importance of collecting biohazard wastes during surgery and disposing of them accordingly [0005-0007].

Response to Arguments
Applicant's arguments filed 12/30/21 have been fully considered but they are not persuasive. 
The priority arguments are not persuasive, see discussion above.  As mentioned by Applicant on page 7, cameras also use suction – versus the prior application specifically indicating the various instruments are connected to the suction source by the y shaped tubing.  The prior application talks about y-shaped suctioning tubing being using in a surgery with other instruments which is not the same as the instruments being suction operated and connected to the y-shaped suction tubing.  
The drawing objections are noted.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant argues that Schmitz doesn’t have y-shaped tubing and that Nilsson isn’t directed towards too many tubes during surgery.  
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Specifically, Applicant’s apparent reference to saving the environment and money fail to specifically point out how this renders the claims patentable.  
Regarding claims 5-7, similarly to above, the combination of Schmitz and Nilsson would result in reduced length of tubing by virtue of y-shape.   	



 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Goland USP 2,397,257 and Lindsay US 2018/0117288 also teaches Y-shaped devices.
	Applicant is also directed to Krespi USP 5,460,626 which teaches the use of two suction surgical instruments connected to a suction source by a Y-shape tubing.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.